Case: 20-1485    Document: 49    Page: 1    Filed: 01/19/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   HAAG-STREIT AG,
                      Appellant

                            v.

                EIDOLON OPTICAL, LLC,
                         Appellee
                  ______________________

                        2020-1485
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01311.
                  ______________________

                Decided: January 19, 2021
                 ______________________

    RICHARD ERIC GAUM, Taft, Stettinius & Hollister, LLP,
 Cleveland, OH, for appellant. Also represented by RYAN O.
 WHITE, Indianapolis, IN.

    JODI-ANN MCLANE, McInnes & McLane, LLP, Provi-
 dence, RI, for appellee. Also represented by ALISSA
 DIGMAN; JOHN T. MCINNES, Worcester, MA.
                ______________________
Case: 20-1485     Document: 49      Page: 2    Filed: 01/19/2021




 2                     HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC



     Before LOURIE, O’MALLEY, and REYNA, Circuit Judges.
 O’MALLEY, Circuit Judge.
     Appellant Haag-Streit AG (“Haag-Streit”) filed a peti-
 tion to institute an inter partes review (“IPR”) of certain
 claims of U.S. Patent No. 6,547,394 B2 (“the ’394 patent”).
 The Patent Trial and Appeal Board (“Board”) instituted re-
 view and ultimately issued a final written decision finding
 that Haag-Streit failed to prove that the challenged claims
 were unpatentable under 35 U.S.C. § 103(a). Haag-Streit
 AG v. Eidolon Optical, LLC, No. IPR2018-01311, 2019 Pat.
 App. LEXIS 13545 (P.T.A.B. Dec. 19, 2019) (“Board Deci-
 sion”). Haag-Streit appeals the Board’s final written deci-
 sion, challenging the Board’s assessment of the evidence.
 For the reasons explained below, we affirm.
                         BACKGROUND
     Eidolon Optical, LLC (“Eidolon”) owns, by assignment,
 the ’394 patent, which relates to “a device which is used to
 illuminate a patient’s eye that has been administered with
 a fluorescent dye for the purpose of examining the eye for
 epithelial defects.” ’394 patent, col. 1, ll. 48–51. The patent
 explains that “current technology utilizes a battery oper-
 ated hand-held penlight illuminator in conjunction with a
 solution of Sodium Fluorescein.” Id. at col. 1, ll. 14–16. The
 existing prior art device “typically uses conventional bat-
 teries as a power source and an incandescent or halogen
 light bulb . . . [with a] cobalt blue filter attached over the
 lamp [that] filters the white light emitted by the bulb to
 produce a blue beam.” Id. at col. 1, ll. 19–22. “This blue
 beam is used to illuminate the patient’s eye after applica-
 tion of the Sodium Fluorescein dye.” Id. at col. 1, ll. 22–24.
     According to ’394 patent, “[t]he invention in its sim-
 plest form utilizes four components: a battery, an electrical
 resistor, an electrical switch and a blue light emitting diode
 [‘LED’].” Id. at col. 1, ll. 51–53. Figure 1, below, depicts
 “an electrical schematic of an ophthalmic illuminator
Case: 20-1485      Document: 49    Page: 3    Filed: 01/19/2021




 HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC                    3



 utilizing a blue LED source, according to the invention.”
 Id. at col. 1, ll. 56–58.




     Describing Figure 1, the ’394 patent discloses that,
 “when the switch 12 is closed[,] electrical energy from the
 battery 14 flows through the circuit 10 and causes the blue
 LED 16 to produce blue light 18.” Id. at col. 2, ll. 7–10. The
 patent also discloses that “resistor 20 is used to limit the
 current that is applied to the LED 16 as per the manufac-
 turer specification[,] which is typically 20 to 30 milli-
 amps.” Id. at col. 2, ll. 10–12.
      According to the ’394 patent, the device depicted in Fig-
 ure 1 is “superior to the current incandescent technology”
 because: (1) “the blue LED 16 emits more illumination in
 the desired blue spectrum (425 to 475 NM) than the filtered
 incandescent lamp which results in more fluorescence of
 the fluorescein dyed eye 22 and thus has better sensitivity;”
 (2) “the blue LED 18 uses less power than a blue optically
 filtered incandescent or halogen bulb so that the battery
 power source 14 should last significantly longer;” and
 (3) “the invention is simpler to the prior art technology in
 that there is no need for a blue bandpass optical filter.” Id.
 at col. 2, ll. 25–35.
Case: 20-1485       Document: 49      Page: 4      Filed: 01/19/2021




 4                         HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC



     Of the challenged claims, claims 1 and 15 are independ-
 ent. Claims 5, 6, 8–10, and 14 depend from claim 1, and
 claims 16 and 19 depend from claim 15. Claim 1 recites:
     1. An ophthalmic illuminator, comprising:
     a battery;
     an electrical resistor in circuit with the battery;
     an electrical switch in circuit with the resistor;
     at least one light emitting diode, in circuit with the
     switch, for generating blue light energy in response
     to activation of the switch; and
     a fluorescein dye administered to a patient’s eye,
     the dye being responsive to the energy to fluoresce.
 ’394 patent, col. 4, ll. 10–21. Claim 15 recites:
     A method for illuminating a patient’s eye for oph-
     thalmic examination, comprising the steps of: ad-
     ministering a fluorescein dye to the patient’s eye,
     illuminating the eye with blue light energy gener-
     ated from one or more light emitting diodes, the dye
     being responsive to the blue light energy to fluo-
     resce, and viewing the patient’s eye, and viewing
     the eye while the dye fluoresces.
 Id. at col. 5, ll. 1–7.
      Haag-Streit petitioned for IPR of claims 1, 5, 6, 8–10,
 14–16, and 19 of the ’394 patent. In relevant part, Haag-
 Streit challenged claims 1, 5, 6, 8–10, 14, and 19 as obvious
 in light of European Patent Application 0 554 643 A1 (“Lon-
 gobardi”), which was filed on February 5, 1992. J.A. 64–
 76. Longobardi discloses “an apparatus for visualizing an
 object and/or recording images of said object under low
 lighting conditions.” Longobardi, col. 1, ll. 3–5. One dis-
 closed application for the apparatus is for retinal or cho-
 roidal angiography.      Id. at Abstract.       Figure 1 of
Case: 20-1485      Document: 49    Page: 5    Filed: 01/19/2021




 HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC                    5



 Longobardi, reproduced below, depicts “a diagram of a pos-
 sible embodiment of the device for retinal angiography[:]”




 Id. at col. 8, ll. 4–5. Figure 1 shows a device for retinal
 angiography having “a continuous light source 1 of low
 power, for example 20 W electric,” a “filter support ring 7,”
 which “may be fitted with various interference filters to be
 used for various types of observation,” and an “image in-
 tensifier 19,” which “amplifies the image.” Id. at col. 8, ll.
 15–50. Figure 1 shows filter support ring 7 as including
 five filters (shown as circles). Longobardi explains that the
 filters are used with various tracers, such as fluorescein
 and indocyanine green, to observe “the various layers of the
 fundus of the eye.” Id. at col. 8, ll. 23–27. Longobardi fur-
 ther explains that, “[f]or retinal fluoroscopic angiography,
 two filters are normally used: one transmits blue light be-
 tween 465 and 490 nm, representing the absorption peak
 of the excitation of fluorescein; the other transmits between
 525 and 530 nm, where the emission peak of fluorescein is
 located.” Id. at col. 4, ll. 7–15.
Case: 20-1485    Document: 49      Page: 6    Filed: 01/19/2021




 6                    HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC



     Figure 1A of Longobardi, reproduced below, depicts “a
 diagram of a modified embodiment[:]”




 Id. at col. 8, l. 6. In the Figure 1A embodiment, “a light
 source consisting of ‘a set of three [LEDs] 1A, 1B, 1C’ re-
 places continuous light source 1, filter support ring 7, and
 mirror 9 from the Figure 1 embodiment.” Board Decision,
 2019 Pat. App. LEXIS 13545, at *17 (quoting Longobardi,
 col. 9, ll. 39–43)).
     The Board instituted review. After briefing and oral
 argument, the Board issued its final written decision find-
 ing that Haag-Streit failed to show that the asserted claims
 are unpatentable. In doing so, the Board explained that
 claim 1 requires “at least one light emitting diode . . . for
 generating blue light energy” (the “‘blue light energy’ limi-
 tation”), and construed that limitation to require that the
 “light emitting diode” or LED “itself generates ‘blue light
 energy.’” Id. at *19–20 (quoting ’394 patent, col. 4, ll. 17–
 19). While both parties agreed that Longobardi does not
 expressly disclose the “blue light energy” limitation, Haag-
 Streit argued that Longobardi “implicitly discloses a blue
 LED.” Id. at *20–21. In particular, Haag-Streit argued
 that “Longobardi teaches making the same invention of
Case: 20-1485      Document: 49     Page: 7    Filed: 01/19/2021




 HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC                     7



 Fig. 1 using LEDs, as shown in Fig. 1A, which expressly
 includes fluorescence wavelengths for sodium fluorescein,
 i.e., blue light.” Id. at *29.
     The Board rejected Haag-Streit’s argument “that one
 of ordinary skill in the art would have understood Longo-
 bardi as implicitly disclosing the presence of a blue LED
 with sufficient power output to cause sodium fluorescein to
 fluoresce.” Id. Specifically, the Board found that: (1) “[t]he
 invention taught in Fig. 1A is more limited than the inven-
 tion taught in Fig. 1[,]” such that the two embodiments do
 not depict “identical embodiments of the same invention
 with different light sources;” (2) “none of the declaration
 testimony of [Haag-Streit’s expert] Dr. Jiao supports [the]
 position” that Longobardi “implicitly disclos[es] the pres-
 ence of a blue LED;” and (3) Haag-Streit “has not ade-
 quately demonstrated that a blue LED with sufficient
 power output to cause sodium fluorescein to fluoresce ex-
 isted as of February 5, 1992”—which the parties agreed “is
 the relevant point in time to assess the alleged implicit dis-
 closures in Longobardi.” Id. at *30–34.
     Given these findings, the Board concluded that Haag-
 Streit failed to establish the existence, as of February 5,
 1992, “of a blue LED having sufficient power output to
 cause sodium fluorescein to fluoresce,” and further failed to
 show “that Longobardi would have been understood by one
 of ordinary skill in the art as implicitly disclosing the ‘blue
 light energy’ limitation.” Id. at *41. As such, the Board
 found that Haag-Streit “has not demonstrated by a prepon-
 derance of the evidence that claim 1 would have been obvi-
 ous based on Longobardi and Devonshire.” Id. 1



     1     Before the Board, Haag-Streit asserted that claims
 1, 5, 6, 8–10, 14, and 19 were obvious in light of Longobardi
 and GB 2 077 946 A (“Devonshire”), published Decem-
 ber 23, 1981. Board Decision, 2019 Pat. App. LEXIS
Case: 20-1485     Document: 49     Page: 8    Filed: 01/19/2021




 8                    HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC



     Haag-Streit timely appealed. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
      Obviousness is a question of law based on underlying
 findings of fact, including the scope and content of the prior
 art, differences between the prior art and the claimed in-
 vention, the level of ordinary skill in the art, and any ob-
 jective evidence of nonobviousness. KSR Int’l Co. v.
 Teleflex Inc., 550 U.S. 398, 406 (2007). Although the
 Board’s ultimate conclusion that the claims are not obvious
 is a legal determination subject to de novo review, we re-
 view the Board’s subsidiary factual findings for substantial
 evidence. Intelligent Bio-Sys., Inc. v. Illumina Cambridge
 Ltd., 821 F.3d 1359, 1366 (Fed. Cir. 2016).
     Under 35 U.S.C. § 103, a prior art reference “must be
 considered not only for what it expressly teaches, but also
 for what it fairly suggests.” In re Burckel, 592 F.2d 1175,
 1179 (C.C.P.A. 1979); see also In re Lamberti, 545 F.2d 747,
 750 (C.C.P.A. 1976) (“[T]he question under 35 U.S.C. § 103
 is not merely what the references expressly teach, but what
 they would have suggested to one of ordinary skill in the
 art at the time the invention was made.”). Whether a per-
 son of ordinary skill in the art would view a prior art refer-
 ence as containing an implicit disclosure is a question of
 fact, which we review for substantial evidence. See IXI IP,
 LLC v. Samsung Elecs. Co., 903 F.3d 1257, 1262–65 (Fed.
 Cir. 2018) (“We conclude that substantial evidence sup-
 ports the Board’s finding” of implicit disclosure in a prior
 art reference).
     On appeal, Haag-Streit argues that the Board erred in
 finding that Longobardi does not implicitly disclose a blue


 13545, at *6, n.5. On appeal, Haag-Streit does not chal-
 lenge any of the Board’s findings with respect to Devon-
 shire.
Case: 20-1485      Document: 49    Page: 9    Filed: 01/19/2021




 HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC                   9



 LED having sufficient power to cause sodium fluorescein to
 fluoresce. According to Haag-Streit, the Board: (1) misin-
 terpreted Longobardi in holding that the invention shown
 in Figure 1A is more limited than the invention shown in
 Figure 1; (2) erred in finding that none of Dr. Jiao’s testi-
 mony supported the position that one of ordinary skill
 would have understood Longobardi as implicitly disclosing
 a blue LED; and (3) erred in finding that Haag-Streit failed
 to establish that, as of February 5, 1992, blue LEDs had
 sufficient output power to cause sodium fluorescein to flu-
 oresce. As explained below, we conclude that substantial
 evidence supports the Board’s findings.
      First, as noted, the Board disagreed with Haag-Streit’s
 argument that Figure 1 and Figure 1A of Longobardi depict
 “‘identical embodiments of the same invention with differ-
 ent light sources’—i.e., a continuous light source and filter
 providing blue light in the context of the Figure 1 embodi-
 ment and an LED generating blue light in the Figure 1A
 embodiment.” Board Decision, 2019 Pat. App. LEXIS
 13545, at *29–30. Instead, the Board was persuaded that
 “[t]he invention taught in Fig. 1A is more limited than the
 invention taught in Fig. 1.” Id. In reaching this conclusion,
 the Board explained that Figure 1 of Longobardi is “di-
 rected to a non-LED light source and does not teach that
 there is any limitation to the number of filters that can be
 employed,” whereas “Longobardi expressly teaches that
 Fig. 1A is limited to only three LEDs.” Id. And, although
 it recognized that Longobardi does “state that the Figure
 1A embodiment includes several structures identical to
 those in Figure 1,” the Board found that Haag-Streit “has
 not persuasively shown that one of ordinary skill in the art
 would have understood this to also indicate that these em-
 bodiments share all the same functionality, including, for
 example, the presence of blue light to cause sodium fluo-
 rescein to fluoresce.” Id. at *30–31.
    Substantial evidence supports the Board’s factual find-
 ing that one of ordinary skill in the art would not
Case: 20-1485    Document: 49      Page: 10    Filed: 01/19/2021




 10                   HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC



 understand the functionality of Figure 1 and Figure 1A of
 Longobardi to be the same. Haag-Streit argued that Lon-
 gobardi teaches making the same invention of Figure 1 us-
 ing LEDs shown in Figure 1A, and that this substitution
 would “include[] a blue light LED to cause the most com-
 mon tracer substance, sodium fluorescein, to fluoresce.”
 Appellant’s Br. 32. But the Board agreed with Eidolon that
 Figure 1 of Longobardi is directed to a non-LED light
 source, and discloses “the use of tracers other than sodium
 fluorescein (e.g., indocyanine green) for use with the Figure
 1 embodiment,” whereas Figure 1A is limited to three
 LEDs. Board Decision, 2019 Pat. App. LEXIS 13545, at
 *30–31.
     The Board carefully considered Longobardi as a whole,
 as well as the competing expert testimony, and concluded
 that one of ordinary skill in the art would not have under-
 stood the embodiments shown in Figure 1 and Figure 1A to
 be identical embodiments of the same invention with a dif-
 ferent light source and the same functionality. Id. at *28–
 31. We decline to reweigh that evidence on appeal. In re
 NTP, Inc., 654 F.3d 1279, 1292 (Fed. Cir. 2011) (“This court
 does not reweigh evidence on appeal, but rather deter-
 mines whether substantial evidence supports the Board’s
 fact findings.”). Instead, we conclude that, on this record,
 the Board’s determination that the invention taught in Fig-
 ure 1A is more limited than the invention taught in Fig-
 ure 1, is supported by substantial evidence.
     Second, the Board found that Dr. Jiao’s testimony did
 not support the position that one of ordinary skill in the art
 would have understood Longobardi to implicitly disclose
 the presence of a blue LED. In particular, the Board found
 that none of Dr. Jiao’s testimony “actually addresses the
 state of the art of blue LEDs in 1992, which, as acknowl-
 edged by [Haag-Streit], is the relevant point in time to as-
 sess the alleged implicit disclosures in Longobardi.” Board
 Decision, 2019 Pat. App. LEXIS 13545, at *33. The Board
 explained that, although Dr. Jiao’s original declaration
Case: 20-1485     Document: 49     Page: 11    Filed: 01/19/2021




 HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC                   11



 filed with the IPR petition stated that “one of ordinary skill
 in the art ‘would understand Longobardi’s teaching of us-
 ing fluorescein for imaging purposes [to] necessarily
 mean[] that the instrument emits blue light’” he failed to
 “adequately support the view that one of ordinary skill in
 the art would have understood Longobardi to implicitly dis-
 close the presence of a blue LED.” Id. at *33. Indeed, the
 Board noted that Dr. Jiao’s testimony on this issue “makes
 no reference to a blue LED.” Id.
      On appeal, Haag-Streit argues that the Board’s finding
 that “none of Dr. Jiao’s testimony supports the contention
 that Longobardi implicitly discloses a blue LED” is incon-
 sistent with findings the Board made in its Institution De-
 cision. Appellant’s Br. 34. But it is well established that
 “the Board is not bound by any findings made in its Insti-
 tution Decision.” TriVascular, Inc. v. Samuels, 812 F.3d
 1056, 1068 (Fed. Cir. 2016) (explaining that, at the institu-
 tion phase, “the Board is considering the matter prelimi-
 narily without the benefit of a full record”). In any event,
 we disagree with Haag-Streit’s assertion that the Board’s
 findings in the Institution Decision are inconsistent with
 those in its final written decision.
     In the Institution Decision, the Board never said that
 Dr. Jiao’s testimony supports the position that one of ordi-
 nary skill in the art would have understood Longobardi to
 implicitly disclose the presence of a blue LED. Instead, the
 Board acknowledged that “Petitioner (via Dr. Jiao) [took]
 the position that one of ordinary skill in the art would view
 Longobardi as at least implicitly teaching or suggesting the
 use of a blue LED to generate blue light energy,” while “Pa-
 tent Owner (via Dr. Lebby) [took] the position that blue
 LEDs did not exist at the time for medical use and that one
 of ordinary skill in the art would not have used a blue LED
 for medical use.” Haag-Streit AG v. Eidolon Optical, LLC,
 No. IPR2018-01311, 2019 WL 171684, at *10 (P.T.A.B. Jan.
 11, 2019). The Board found that this conflicting testimony
 created a genuine issue of material fact which, at that stage
Case: 20-1485    Document: 49      Page: 12    Filed: 01/19/2021




 12                   HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC



 in the proceedings, had to be viewed in the light most fa-
 vorable to Haag-Streit. Id.
     In its final written decision, the Board carefully consid-
 ered Dr. Jiao’s declarations, but agreed with Eidolon’s evi-
 dence and argument in finding that his testimony failed to
 demonstrate that one of ordinary skill in the art would
 have understood Longobardi to implicitly disclose the pres-
 ence of a blue LED. Board Decision, 2019 Pat. App. LEXIS
 13545, at *31–33. “[I]t is not for us to second-guess the
 Board’s assessment of the evidence.” Velander v. Garner,
 348 F.3d 1359, 1378–79 (Fed. Cir. 2003) (“Our task is to
 determine whether substantial evidence supports the con-
 clusion chosen by the Board.”).
      Finally, the Board found that Haag-Streit did not carry
 its burden to establish that “a blue LED with sufficient
 power output to cause sodium fluorescein to fluoresce ex-
 isted as of February 5, 1992.” Board Decision, 2019 Pat.
 App. LEXIS 13545, at *34. On this point, Eidolon pre-
 sented expert testimony that, “[a]t the time of Longobardi,
 1992, an LED capable of generating blue light energy suit-
 able for diagnostic medical applications such as retinal an-
 giography simply did not exist.” Id. at *34–35. The Board
 found that this evidence shifted the burden of production
 to Haag-Streit to establish that blue LEDs sufficient to ex-
 cite sodium fluorescein existed as of February 5, 1992. Id.
 at *35–36. Haag-Streit’s expert, Dr. Jiao, admitted that he
 did not know the specific amount of power output needed
 for an LED to cause sodium fluorescein to fluoresce. Id. at
 *38–39. “Without knowing the amount of power necessary
 to cause sodium fluorescein to fluoresce,” the Board found
 that Haag-Streit could not carry its burden on this issue.
 Id. at *39. Given the evidence, the Board found that Haag-
 Streit did not meet its burden to establish that, as of Feb-
 ruary 5, 1992, blue LEDs with sufficient power existed. Id.
 at *41.
Case: 20-1485     Document: 49     Page: 13     Filed: 01/19/2021




 HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC                    13



     On appeal, Haag-Streit points to three different refer-
 ences to argue that blue LEDs existed as of 1992. Appel-
 lant’s Br. 12–15. As noted, however, the relevant inquiry
 before the Board was whether blue LED with sufficient
 power output to cause sodium fluorescein to fluoresce ex-
 isted as of February 5, 1992. Board Decision, 2019 Pat.
 App. LEXIS 13545, at *27. The Board carefully considered
 the parties’ competing evidence and testimony in finding
 that Haag-Streit failed to meet its burden on this issue. In
 doing so, the Board refused to consider an exhibit Haag-
 Streit sought to rely upon for the first time during oral ar-
 gument. Id. at *36–37. That evidentiary determination
 was within the Board’s discretion, and we decline to dis-
 turb it on appeal. Belden Inc. v. Berk-Tek LLC, 805 F.3d
 1064, 1078 (Fed. Cir. 2015) (“We review the Board’s eviden-
 tiary ruling for abuse of discretion, which may be found if
 the Board violated governing law.”); see Dell Inc. v. Accel-
 eron, LLC, 884 F.3d 1364, 1369 (Fed. Cir. 2018) (noting
 that, absent exercise of its waiver authority, “the Board
 was obligated to dismiss [the petitioner’s] untimely argu-
 ment . . . raised for the first time during oral argument”).
     Haag-Streit also argues that the Board erred in “disre-
 garding the Hartnett reference from 1994.” Appellant’s Br.
 21. Review of the Board’s decision reveals that it did, in
 fact, consider that reference, but found that it: (1) did not
 reflect the state of the art as of 1992; and (2) disclosed “the
 use of a laser, not a blue LED.” Board Decision, 2019 Pat.
 App. LEXIS 13545, at *41. We decline to reweigh that ev-
 idence on appeal.
     On this record, substantial evidence supports the
 Board’s factual finding that Haag-Streit did not prove by a
 preponderance of the evidence that Longobardi implicitly
 discloses the “blue light energy” limitation of claims 1 and
 15 of the ’394 patent.
Case: 20-1485   Document: 49    Page: 14      Filed: 01/19/2021




 14                  HAAG-STREIT AG   v. EIDOLON OPTICAL, LLC



                       CONCLUSION
    We have considered Haag-Streit’s remaining argu-
 ments, but find them unpersuasive. For the foregoing rea-
 sons, we affirm the Board’s final written decision.
                       AFFIRMED